DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 November 2021 has been entered.
Status of the Claims
Claims 5-10, 14 and 16-47 have been cancelled.
Claims 1-4, 11-13 and 15 are presented for examination on the merits.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-4, 11-13, and 15 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 The MPEP states that the purpose of the written description requirement is to ensure that the invention had possession, as of the filing date of the application, of the specific subject matter later claimed by him or her.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention.’ Lockwood v. American Airlines, Inc., 107 F. 3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F. 2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).  Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, no that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F. 3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
          The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, 

Level of Skill and Knowledge in the Art:

          The MPEP indicates:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 

What constitutes a “representative number” is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a “representative number” depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly.
Applicant’s claims are drawn to synergistically active composition comprising any extract of cranberry with greater than 95% proanthocyanadins and all of a large number 
Unpredictability with regard to natural extracts due to their highly complex nature has been well documented. Revilla et al. (J. Agric. Food Chem. (1998), vol. 46, pp. 4592-4597) showed that the slightest variations in polarity of solvent and reaction time upon grape extraction provided respective products with unique characteristic properties (See tables 1, 2, 4, 5, 6 and 7 in Revilla). In turn, each product would possess varying pharmacological properties based upon their respective methods of extraction. Thus, the functional property of an extract of beeswax bloom as an anti-inflammatory is not considered to be predictable because the type of extraction used to produce the extract would have a significant impact on the chemical characteristics of the extract. As applicant points out in paragraph [0116] of the instant specification, “[w]ater:ethanol extraction would tend to isolate the free fatty acids, free primary fatty alcohols and proteins rather than the wax esters and straight hydrocarbons."  It would appear that this difference in crude protein and long chain fatty acids is what has "surprisingly been 
          There is well-known unpredictability regarding natural product extracts and their e.g., pharmaceutical capabilities. The resulting compositions and thus functional properties of an extraction process are highly dependent on the particular steps of the extraction and the extraction solvent employed

         Raskin et al. clearly establish the grave unpredictability of elucidating active ingredients from natural sources:

Multi-component botanical therapeutics also present unique challenges in identifying their active ingredients and in validating their clinical effects.  Activity-guided fractionation and reconstitution experiments currently used to characterize compound interferences within a mixture are cumbersome and time consuming…..While chromatographic analysis is often employed to produce biochemical fingerprints used for product comparison…..in the absence of information about the identity of active ingredients, such analysis is hardly reliable, since chromatography provides an incomplete picture of the qualitative and quantitative comparison of a complex extract  (p. 3426, col. 2 – p. 3427, col. 1) emphasis added.
The instant claims are directed to a synergistic combination of components. However, synergism is an unpredictable phenomenon, highly dependent upon specific proportions and/or amounts of particular ingredients. See e.g. Tallarida (2011). Simply 
	Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). 

In addition, as stated in the Written Opinion of the International Searching Authority of PCT/CA2016/051447:
Claims 1-47 do not comply with PCT Article 6. The claims encompass subject matter which has been shown in the description to be inoperable and therefore there is inadequate support over the full scope of these claims. The claims relate to a synergistically active composition comprising a cranberry extract and at least one antibiotic for treating a bacterial infection. Certain dependent claims define the specific antibiotics in the composition and the types of bacteria which are responsible for the bacterial infection, however several of the antibiotics that are recited in the claims have been shown in the specification to lack synergistic activity when combined with a cranberry extract and applied to bacteria. Specifically, it is demonstrated in Table 1 of the specification that the combination of cPAC and tetracycline or cPAC and kanamycin did not result in any reduction in antibiotic usage when tested on P. aeruginosa and there was no reduction in the usage of norfloxacin when tested on P. mirabilis. Also, Figure 1 shows that there is no synergistic activity between combinations of cPAC and a number of the antibiotics tested, including ampicillin, ciprofloxacin, trimethoprim, and fosfomycin. Thus, the claims encompass embodiments which have been shown in the specification as being inoperable and therefore the claims are not considered adequately supported over the entire scope claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 11-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered vague and indefinite by the phrase “an effective amount”. It is unclear to what this refers. Since “amount” is in the singular it would imply that it refers to a single component, however, the “effective” appears to refer to synergy, which is a phenomenon occurring between multiple components. Indeed, it is unclear what the “effective amount” is effective for. Are the claims directed to a single composition containing all of the recited combinations or just several alternative embodiments? The term “and” in line 8, seems to be misplaced as it does not precede the last combination, but rather the penultimate combination. If the claim is directed to a single composition, 
It is also unclear if the “effective amount” is the same in each case or does it depend on the combination.
The term “comprising” in line 2 follows “extract” which would imply the following recited items are components of the extract rather than the composition as a whole.
	 
Note: The indefiniteness of the claims make precise examination difficult; however, for purposes of expedited examination and practicing compact prosecution, the rejection below is put forth for claims supported by the written description of the specification directed to a composition comprising a combination cPAC and an  antibiotic chosen from gentamicin, kanamycin, tetracycline and azithromycin for growth inhibition of pathogenic bacteria such as E. coli and P. aeruginosa.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 11-13, and 15 stand rejected under 35 U.S.C. 103 as being unpatentable over Ulrey et al. (2014). [cited by Applicant in IDS filed 6/8/2018].
Ulrey et al. beneficially discloses a composition comprising cranberry A-type proanthocyanidins (PACs) and the antibiotic, gentamicin, for treating bacterial infections (abstract). Specifically, the combination of cranberry PACs and gentamicin was shown to significantly improve survival of G. mellonella, an in vivo infection model, infected with P. aeruginosa (page 7, right column, first paragraph). P. aeruginosa is a human pathogen associated with infection of the lungs, urinary tract, and kidneys (page 2, left column, second paragraph). The cited reference also teaches that cranberry PACs significantly inhibits biofilm formation of P. aeruginosa (page 4, right column, first paragraph).
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The Supreme Court also emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  The Supreme Court thus implicitly endorsed the principle, stated in In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980) (citations omitted), that:  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art. 
Applicant’s invention is predicated on an unexpected result, which typically involves synergism - an unpredictable phenomenon, highly dependent upon specific proportions and/or amounts of particular ingredients.  Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  
Response to Arguments
Applicant's amendments/arguments filed with respect to the 35 USC 112 and 103 rejections have been fully considered but they are not persuasive. 
With respect to the 35 USC 112 rejection, the Applicant submits that claim 1 has been limited to combinations of enriched PACs and antibiotics targeting specific bacterial strains for which the Applicant has demonstrated the synergistic activity. More specifically, claim 1 now encompasses combinations that yield a reduction in antibiotic usage > 50% with a composition comprising 95% of PACs (CPAC-3). Reconsideration and withdrawal of the Examiner’s rejection are earnestly solicited. This is unpersuasive, simply due to the fact that the claims are not so limited as implied by Applicant. There is no recitation of the amounts of constituent components used to obtain the supposed synergy and the claims are written in the alternative, such that they are much broader than any specific combination. Synergy between components is a highly unpredictable phenomenon and is very much dependent on the relative proportions of ingredients. As stated previously, the specification has shown that there is some specific synergy when specific components are combined specific amount, but the claims are not so limited.
Claim 1 has been amended such that the antibiotics kanamycin, sulfamethoxozole, tetracycline and trimethoprim have been removed, but some of those same antibiotics have been added back in. Since the language is in the alternative (i.e., 
A recitation of the intended use (i.e., for treating specific infections) of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Furthermore, when reading the preamble in the context of the entire claim, the recitation “synergistically active composition” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
The Applicant asserts that the additional language “in an effective amount to achieve a synergistic effect”. However, without specifically reciting the effective amounts and/or relative proportions that were used to obtain the supposed synergy, the claims are merely drawn to a combination of the cranberry extract and a long list of recited antibiotics. Without more specificity it is difficult to see how this is not simply routine optimization well within the purview of the skilled practitioner.
Similarly, the evidence of synergy pointed out as unexpected/surprising and thus evidence of nonobviousness is not commensurate in scope with the claims. With KSR, the Court also reaffirmed that evidence of unexpected results may overcome an examiner's prima facie case of obviousness. KSR, 550 U.S. at 416 ("The fact that the elements worked together in an unexpected and fruitful manner supported the conclusion that Adams' design was not obvious to those skilled in the art" - discussing United States v. Adams, 383 U.S. 39).  However, "any superior property must be unexpected to be considered as evidence of non-obviousness." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, "[m]ere improvement in properties does not always suffice to show unexpected results ....[W]hen an applicant demonstrates substantially improved results.., and states that the results were unexpected, this should suffice to establish unexpected results in the absence of evidence to the contrary." In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995). Moreover, in order to establish unexpected results for claimed invention, objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support. In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978).  Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368. The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).
The Applicant has shown in the response that the recited combinations of 95% cranberry anthocyanins with various antibiotics results in a reduction in antibiotic usage > 50% has been exemplified in the application. However, the claims are not directed to a method of reducing antibiotic usage. Based on the data of record it is unclear that there is any synergy between the cranberry extract and antibiotics. Simply employing two components with known antibiotic effect would require one to use less of each to get the same effect, this is not necessarily a result of synergy.

Thus, simply stating that the combination is “synergistic” or in an “effective amount” without stating the amounts employed to obtain that synergy, is the very 
Conclusion
No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/RUSSELL G FIEBIG/Examiner, Art Unit 1655